Exhibit 10.59
















Nan’an City E-commerce Construction Project































Main Contract
































- 1 -




--------------------------------------------------------------------------------




Contract No.:

 

Appointer (Party A):

Nan’an City Administrative Electronic Information Management Company Limited

 

 

Appointee (Party B):

Expert Network (Shenzhen) Company Limited

 

 

Execution time:

MAY 15, 2007

 

 

Execution Place:

Nan’an City, Fujian Province




































- 2 -




--------------------------------------------------------------------------------

Based on the good cooperative relation established between Party A and Party B
during the construction of E-government project of Nan’an City, as well as to
continue the development of Nan’an City E-government project, Party A formally
entrusts Party B to undertake the Project of Nan’an City E-commerce
Construction.  According to the Contract Law of the People’s Republic of China
and the other relevant laws, regulations and rules, following the principals of
equality, voluntariness, fairness and sincerity, upon consultation, both Party A
and Party B have reached the following terms for both Parties to obey.




Clause One Definitions, Enactment and Regulations




1.

Definitions




The following words and expressions shall have the meaning hereby assigned to
them unless stated otherwise:-




1.

“Project” means the Nan’an City E-commerce Construction Project that Party A
entrusted to Party B as the main contractor.




2.

“Party A” means the body designated by the City government of Nan’an to
undertake the direct investment responsibility and to appoint main contractor
for the Project. i.e. Nan’an City Administrative Electronic Information
Management Company Limited.




3.

“Party B” means the main contractor of the Project, i.e. Expert Network
(Shenzhen) Company Limited




4.

“Sub-contractors” means the sub-contractors who execute the individual items of
the Project.




2.

Laws and Regulations:




This Contract is governed by the “Contract Law of the People’s Republic of
China” and current laws and regulations of China.




3.

The Applicable Regulations, Standard and Stipulates




1.

The People’s Republic of China Computer Information Network International
Networking Management Temporary Stipulates (Ministry of National Affairs PRC
10/7/1999)




2.

The Computer Information Network International Networking Security Management
Stipulates (Ministry of Public Security PRC 12/30/1997)








- 3 -




--------------------------------------------------------------------------------

3.

Computer Information Network International Networking Safe Protection Policing
Method




4.

Guide to Computer Software Requirements Specifications GB/T9385-1988




5.

Computer Software Test Reference System Standard GB/T9386/1988




6.

Computer Software Product Development reference System Guide GB/T8567-1988




7.

Information Technology Software Production Evaluation ISO/IEC14598




8.

Standard for Software Project Management Plans IEEE/1058-1998




9.

Standard for Software Safety Plans IEEE/1228-1994




10.

The People’s Republic of China Country Standard GB17895-1999, Computer
Information System Safe Protection Rank Division Criterion




11.

The People’s Republic of China Country Standard GB4943-1995, Safety of
Information Technology Equipment.







Clause Two Specifications of Project




The Project that Party A entrusted to Party B includes hardware platform,
E-commerce application platform software, E-commerce security system, E-commerce
application system (includes E-commerce mall, corporate ERP system). Party B
assumes the duties of purchasing, installing, integrating, testing, maintaining
and developing of related materials and equipment (including hardware and
software) as well as training and other works that are necessary for the normal
implementation, testing and operation of the system, albeit not explicitly
stated in this Contract. Detail specifications of the Project are listed in the
Addendum in this Contract.







Clause Three Status Quo of the Project




1.

The Project is situated in Nan’an City, Fujian Province.




2.

Before the Project starts, B shall have full understanding of the condition of
Party A, and shall have taken into considerations those factors that might
affect the construction of the Project and prepared corresponding solutions.




3.

Party B shall make all necessary preparations before the construction starts,





- 4 -




--------------------------------------------------------------------------------

including organizing construction workers, setting up Project items
implementation plans with suppliers, and providing basic working and living
conditions for its workers.







Clause Four  Time for Completion Progress Management and

Modification of Project Schedule




1.

This Contract is scheduled to commence on June 1, 2007 and completes before
January 31, 2008.  The overall construction period shall last for 8 months,
which starts from the commencement date until the completion of all the items of
the Project.  The construction period is the total length of time for the
completion of the whole Project.  




2.

Party B shall adopt system construction management method for the Project,
observe Party A’s construction schedule and shall not delay or make additional
requirement unreasonably so as to assure that the Project will be completed as
scheduled.




3.

The overall construction period encompasses the total time for construction
preparation, selection of suppliers, system installation, development and
testing, and acceptance check of the whole Project upon completion.




4.

Once the implementation plan and Project schedule are agreed by Party A, they
shall be strictly observed by Party B and shall not be altered at will.




5.

If the Project is delayed without Party B’s default, Party A shall coordinate
actively with Party B under the actual conditions so as to ensure that the
Project is completed as scheduled. For the works in each phase of construction,
Party B shall provide detailed work plan and implement such plan under the
integrated coordination from Party A.




6.

If Party B is unable to complete the works as scheduled for the current month
due to its own reason, then it shall take effective measures to ensure that the
remaining works are finished together with those works of next month; otherwise,
Party B shall assume full liability and compensate Party A for the resulting
economic loss.




7.

The Project schedule can be adjusted after it is approved by Party A under any
of the following circumstances:




(1)

Major design alterations (i.e. system function alterations, increase or decrease
in numbers of major equipments, Project items adjustment or alterations taking
place in key circuits as are requested by A)

.

(2)

Force majeure








- 5 -




--------------------------------------------------------------------------------

(3)

Other circumstances as are stated in this Contract.
Party B shall report in writing to Party A about the detail of delay within
three days of the occurrence of the above circumstances. Party A shall then
reply within five days after it has received the reports.




8.

Party B shall bear full responsibility for inability to complete the Project as
scheduled if it is due to Party B’s default.




9.

Party A shall bear responsibility for the Project’s delay caused by its own
default.







Clause Five Delay of Commencement Date and Construction Suspension




1.

 If Party A proposes to postpone the commencement of works before the
certificate for the commencement of works is issued by Party A, then it shall
notify Party B in writing, extend the construction period accordingly and assume
corresponding responsibilities.




2.

 If Party B is unable to start the Project as scheduled before the certificate
for the commencement of works is issued by Party A, it shall submit 5 days
written notice in advance to Party A for its approval of such delay and shall
assume corresponding responsibilities.




3.

 Party A’s representative can request B to suspend the construction if he/she
deems necessary and provide opinion for further handling the Project within 48
hours. Party B shall suspend the construction as requested by Party A and
safeguard the already completed portion of the Project. If the suspension is not
caused by the default of Party A nor Party B, then the defaulting party shall
assume the relevant liability.




4.

If the Project is suspended due to default of Party B, then Party B shall assume
the responsibility. If the Project is suspended due to default of Party A, then
Party A shall assume the responsibilities.







Clause Six Rights and Obligations of Party A and Party B




1.

Party A has the right to select the Supervisor and to sign supervising contract
with it.




2.

Party A has the right to examines and approves the construction reports, design
alteration, alteration of the Project and construction schedule adjustments
submitted by Party B and handle the matter regarding payment of the construction
money.




3.

Party A has the right to demand Party B to provide quarterly working report and
other specific reports concerning the Project’s construction.





- 6 -




--------------------------------------------------------------------------------




4.

In case Party A finds that Party B‘s employees are unable to fulfill their
corresponding responsibilities, Party A has the right to request Party B to
replace them until the end of this Contract and to request Party B to assume the
relevant liability for damages.




5.

Party A shall make the down payment to Party B before the commencement of the
Project’s construction works and shall make payment according to the progress of
the Project.




6.

Party A shall be responsible for external liaison and coordination works during
the construction period of the Project so as to provide a good environment for
the Project’s construction. In the event that part or the entire coordination
works need to be entrusted to Party B, then additional provision shall be added
in this Contract to expressly state the exact works assigned and the
corresponding remuneration.




7.

Party A shall provide Party B with the documents related to the Project free of
charge within the time agreed upon by both Parties.




8.

Party A shall provide all decisions in writing within the time agreed upon by
both Parties whenever such decision is required in writing by Party B.




9.

Party A shall authorize a representative who is familiar with the Project and
able to make decision on behalf of Party A within the scheduled time to
communicate with Party B. Notice shall be given to Party B prior to the
replacement of the representative.




10.

Party A shall fulfill all the obligations stated in this Contract and is liable
to compensate Party B’s economic loss when in default. During the process of the
construction of the Project, Party B shall has the right to seek compensation
from Party A for all damages that is not caused by the default of Party B.




11.

If Party A’s claim to Party B for compensation is dismissed, then Party A shall
indemnify Party B for the costs and expenses incurred due to such claim.




12.

Party A shall observe other rights and obligations stipulated in this Contract.




B.

Rights and obligations of Party B




1.

Party B confirms that it has full understanding of the conditions and
circumstances of the construction site of the Project and guarantees to complete
the Project within pre-set time and meet the pre-set quality standards
simultaneously without additional expenditure, unless otherwise stated in this
Contract.




2.

Party B shall propose construction implementation plan of the Project and
implement





- 7 -




--------------------------------------------------------------------------------

such plan upon the approval of Party A.




3.

Party B shall work out construction implementation and design plans and
construction schedule, and execute such plans after the submitted written
reports have been approved by Party A.




4.

Party B shall select superb suppliers to provide software and hardware systems
required by the construction of the Project




5.

Party B shall be responsible for the organization, construction,
management、coordination and implementation of the entire Project.




6.

Party B shall designate a site manager to be responsible for the overall work of
the construction site, and to handle events arising on the construction site in
accordance with this Contract. The site manager or his/her authorized
representative shall participate in the Project’s coordination meeting convened
by Party A, and shall make decisions on behalf of Party B and follow
instructions from Party A.




7.

Party B shall perform self-inspection and cable layout covering work. The
commencement of the cable layout covering work, its acceptance check and final
covering shall be reported to Party A in advance. Records of the original
construction work, collection and arrangement of the cable layout covering work
must be taken in order to ensure the Project’s quality. All liabilities and the
corresponding additional expenses that are caused by Party B’s default shall be
borne by Party B.




8.

Party B shall manage construction safety according to the requirements of the
construction safety norms, set up on-site lighting and fencing as is needed to
prevent accidents and to safeguard lives and properties of the on-site
personnel. When accidents take place, they have to be handled actively (Party B
bears all the expenses so arise) and be reported in writing to Party A.




9.

Party B shall submit monthly construction schedules and monthly progress reports
of the Project to Party A.




10.

Party B shall accept monitoring and inspection of Party A’s on-site management
personnel and facilitate for such daily inspection.




11.

Starting from the time when the whole Project is completed, acceptance check is
passed, and the completed Project is delivered to Party A, Party B shall be
responsible for the maintenance of the Project pursuant to the relevant
requirement. During this warranty period, if any quality issue arises, Party B
shall be responsible for the resulting expenses. If the need for repair is
caused by Party A’s usage or management, then Party A shall be responsible for
the expenses.








- 8 -




--------------------------------------------------------------------------------

12.

Upon the request of Party A, Party B shall submit technical information within
the scope of the Project to Party A during the construction period of the
Project. Such information shall be arranged as required and be used for the
compilation of information about Project’s completion.




13.

Party B shall clean the construction site for trash (including inside of
building) and dismantles all temporary facilities (follow Party A’s
instructions) and transports them to a place designated by Party A so that they
will be moved out of the site together.




14.

Party B shall prepare well for the coordination with other professional
sub-contractors.




15.

Party B shall complete all formalities and certificates in relation to the
Project and bears all the related costs.




16.

Party B shall be held liable for all quality problems, construction delay,
damage to personnel and properties and economic losses caused by Party B’s
failure to fulfill the above obligations and shall compensate Party A for the
resulting economic losses.




17.

Party B shall have the responsibility and obligation to safeguard the technical
confidentiality of the Project and shall not provide any materials or documents
relating to the Project to any other party without the consent of Party A.




18.

Party B shall maintain the system during its trial run and warranty period.




19.

Party B shall provide the entire set of documents mentioned in this Contract.




20.

Party B shall provide adequate professional training in relation to the Project.




21.

Party B shall provide the completed system that satisfy Party A’s requirements.




22.

Party B shall observe other rights and obligations stipulated in this Contract







Clause Seven   Contract Price, Contracting Method, and Price Adjustment




1.

The total price of this Contract (including hardware, software, installation,
testing and trainings, etc.) is RMB Ninety Four Million and Five Hundred
Thousand Only. (￥94,500,000.00).  Pricing for each individual item is stated in
the Addendum.  The above price includes the construction site price in Nan’an
City, and encompasses all fees and taxes required by the China and all local
government authorities.




2.

Contracting method: main contracting, with guarantees of quality and works to be
completed within the specified construction period. Project alterations are to
be handled according to relevant provisions of this Contract.





- 9 -




--------------------------------------------------------------------------------




3.

If changing needs of Party A result in the increase in the number of hardware
equipments and increase in software expenditures, a supplementary contract will
be signed between Party A and Party B after mutual consultation to deal with the
increased cost and the increased cost shall be borne by Party A.




4.

Party B has considered and agreed to assume the risks resulted from the
fluctuation of salary, Project management costs and equipment prices during the
Project construction period and shall not make any new demand.




5.

Unless otherwise agreed, all direct costs resulting from the Project and other
costs related to the Project are regarded as being included in the Project price
of this Contract.







Clause Eight   Payment and Settlement Methods




1.

5% of the total Contract price shall be reserved as deposit for the Project’s
warranty.




2.

Payment for the Contract Price




(1)

Party A shall pay Party B 50% of the total Contract Price, i.e. RMB Forty Seven
Million Two Hundred and Fifty Thousand Only (￥47,250,000.00) within 5 business
days after the Contract has been signed.  




(2)

Party A shall pay Party B 45% of the total Contract Price, i.e. RMB Forty Two
Million Five Hundred and Twenty Five Thousand Only (￥42,525,000.00) within 5
business days after the passing of the complete trial run and acceptance check
of the Project.




(3)

Payment for the Deposit of the Project After-sales Service

Party A shall pay Party B the 5% after sales service deposit, i.e. RMB Four
Million Seven Hundred and Twenty Five Thousand Only (￥4,725,000.00) within 10
business days after the date of the warranty period has been expired.







Clause Nine   Project Modifications




1.

If Party A needs to modify the contents of the Project, a written notice shall
be sent to Party B 5 days in advance and Party B shall implement the
modification according to the modification notice send by Party A.




2.

If Party B finds that there is a need to modify the Project (design, equipment,





- 10 -




--------------------------------------------------------------------------------

construction implementation organization, or personnel change) during the course
of construction, or finds any errors or un-clarified issues about the technical
information, then Party B shall deliver a written notice to Party A. Then Party
A shall make decision accordingly within 5 business days.







Clause Ten   Project Progress Confirmation




Party B shall submit quarterly reports on the amount of the completed works of
the Project to the Party A at the end of each quarter for Party A’s
confirmation.







Clause Eleven   Construction Safety




1.

Party B shall conduct safety education and make safety protection (including
equipping personal protection gears for its personnel) according to the related
regulations to ensure construction and personnel safety. In the event that
accident happens, Party B shall take active and effective measures to prevent
the escalation of loss and shall be held liable for all the losses so incurred.
When serious fatal accidents and injuries take place, Party B shall report in
writing to Party A, the Supervisor and related authorities according to the
relevant regulations of China and Nan’an City.




2.

If Party A finds that Party B’s safety measures are inadequate or that safety
facilities are insufficient, then it can demands Party B to amend within a time
limit. If they still cannot meet safety requirements after the time limit, then
Party A shall have the right to demand suspension of the construction work of
the Project, and Party B shall bear the resulting loss.




3.

During the construction period of the Project, Party B shall take good care of
Party A’s premises, fixtures, office utilities, equipment, materials, pipelines
and shall adopt necessary protection measures. Party B shall bear all the
resulting losses if any losses are caused by its default.




4.

If the Project requires Party B to pile up or process equipment on the site, it
must first obtain approval in advance from Party A. Party B shall bear all the
liabilities and all the resulting losses if any losses are caused by its
default.







Clause Twelve  Delivery of Materials and Equipments and Delivery Conditions




1.

Party B guarantees that all hardware equipments within the scope of this
Contract are brand new (including parts) and the related equipments are in
conformity to the national inspection standards, and that all materials and
equipments of the project are





- 11 -




--------------------------------------------------------------------------------

in compliance with the types and standards as required by the stipulates, design
plans and functionalities of the system. Party B further guarantees that all
equipments and materials it purchases possess related certificates and
networking credentials stipulated by China or the government authorities that
manage the relevant professions.




2.

All imported equipments delivered by Party B shall possess legal importation
papers and possess qualification certificates issued by China Customs
Inspection.




3.

The delivery dates and installation of all equipments shall meet the
requirements for the completion of the whole Project.




4.

Party B shall provide warranty for the Project. During the warranty period all
the quality problems that are not caused by the default of Party A shall be the
responsibility of Party B. Party B shall also be responsible for the repair,
replacement or return of the faulty system and bear the resulting expenses.




5.

Destination of delivery of all hardware is the E-commerce network management
center of Nan’an City.




6.

Party B shall deliver the complete sets of documents (including warranty
certificate, manuals and relevant documents) to Party A along with the
equipments, as well as spare parts and software that accompany the equipments.




7.

The equipments Party B uses in the Project shall be in accordance with the
brands, models, specifications and manufacturing places as listed in the
equipment list. They shall be qualified products of original manufacturers, and
can only be installed after having been inspected as qualified. Non-OEM
qualified products are regarded as non-eligible for delivery.




8.

Party B shall notify Party A of equipment delivery 24 hours in advance for
quality inspection. Those equipments that do not meet the requirements shall be
transported out of the site unconditionally and Party B shall purchase other
products that meet the requirements to replace them. Party B shall bear all the
resulting expenses, and compensate Party A for the actual resulted loss.




9.

If Party B uses substitution for software and hardware systems that are
stipulated in the bidding proposal, they shall first be examined and approved by
the Supervisor and to be approved in writing by Party A thereafter. The
properties of the substitutes shall meet the requirements of the design but
shall not mitigate Party B of any obligations designated in this Contract.











- 12 -




--------------------------------------------------------------------------------

Clause Thirteen

Installation, Development, Testing, Trial Running and Acceptance Check of
Software and Hardware Systems




Party B shall provide the “Detailed Technology Plans” and “System Implementation
Plans” of all individual items of the Project to be approved by Party A.
Installation and development of software and hardware systems can only be
started after approval.




1.

Arrival of hardware equipments and acceptance check

After the arrival of hardware equipments on the construction site, Party A,
Party B and the Supplier shall open the packages together within 5 business days
for counting of items and examine them. The models and quantity of the delivered
equipments shall be in accordance with those specified in this Contract. If
there are changes in models, the features of the new models shall not be worse
than those of the originally required products, and such changes shall first be
approved in advance by Party A and the Supervisor. After the examination on
delivery, Party A and Party B shall sign acceptance reports for the delivered
products.




2.

Installation, testing, acceptance check, and trial running of hardware system

Party B shall propose a preliminary installation plan 10 days before the
hardware system installation of the Project and Party B shall begin the
installation after receiving confirmation from Party A (such confirmation shall
be provided within 5 business days).  After the installation and testing of each
sub-system, Party B shall submit acceptance check application report to Party A.
Party A, Party B together with the Supplier shall then start the acceptance
check within 5 business days and shall sign acceptance check report if the
acceptance check is satisfactory. If due to Party A’s default that the
acceptance check cannot be perform in time which leads to the Project’s schedule
being delayed, the construction period of the Project shall be extended
accordingly. If the resulting loss to Party B is more substantial, Party A shall
compensate for such loss and Party B shall negotiate with Party A for the
details of such compensation. If it is Party B’s default which causes the
inability to perform the acceptance check in time and the Project’s schedule is
delayed, Party B shall pay penalty for breach of contract according to the
relevant provision of this Contract.

After the completion of equipment installation, testing and system integration,
Party B shall conduct self-inspection, submits the resulted inspection report
and relevant completion documents of the Project, and apply to the Supervisor
for hardware system preliminary inspection. After the passing of the preliminary
inspection, the system can enter into the trial running period.

After the completion of installation and testing of all the hardware equipments
and the trial running has been continued for 10 consecutive business days, Party
A and Party B shall conduct internal inspection on the hardware system within 5
business days.






- 13 -




--------------------------------------------------------------------------------


Party B shall guarantee that the hardware purchasing, installation, testing,
trial running, perfection, acceptance checking and training are all completed
within the hardware system working cycle as stipulated in the bidding proposal.




3.

Development, testing, acceptance check, and trial running of application
software systems

Party B shall submit the software requirement technical proposal, testing
proposal and reports, operation reports, user manuals, maintenance manuals and
other documents, and shall enter the next stage after examination and approval
by Party A.

During the developing cycle of each application system, Party B shall complete
the developing and testing of the software for each application system. After
the system has been installed, Party A and Party B shall conduct preliminary
inspection of the system within 5 business days, and it shall be put into trial
running only if the preliminary inspection is satisfactory.

After the application system has been trial-run for 30 days, Party A shall
propose any modification and perfection suggestions in writing to Party B. Party
B shall finish such modification and perfection of the system software within 30
days and apply to Party A for acceptance check of the system. Party A and Party
B shall conduct the preliminary internal acceptance check on the software system
within 5 business days.




B shall guarantee the completion of software development, testing, trial
running, perfection, installation, training and acceptance check for each
application system working cycle as stated in the bidding proposal.




4.

Preliminary acceptance check of the whole system

After the successful integration of the software and hardware system and passing
of the internal acceptance check, the Supervisor shall produce a preliminary
acceptance check report on the whole system.




5.

Trial running of the whole system

The whole system shall only be put into full trial running after Party A have
approved and signed the preliminary acceptance check report for the whole
system. After each system has been trial-run and met the design requirements and
has been in stable operation for 30 days, Party B shall apply in writing for the
whole Project completion acceptance check.




6.

Whole Project completion acceptance check







- 14 -




--------------------------------------------------------------------------------

Party A shall organize an expert group to conduct the whole Project completion
acceptance check according to the standards for construction quality inspection
and Project completion acceptance check. Party A and the expert group shall
jointly produce a “certificate of Whole Project completion acceptance check”
after the whole project is completed and after it has met the standards for the
whole project completion acceptance check. Then the whole Project completion
acceptance check stage is finished.

Party B shall guarantee that the whole Project is completed within the Project’s
construction cycle as stipulated in the bidding proposal.




7.

Transfer of the Project and accompanying documents

Party B shall transfer the whole Project and all the software and accompanying
documents to Party A under the witness of the Supervisor.







Clause Fourteen  Standards for Project Completion Acceptance Check




1.

The Project shall conform to relevant laws, regulations, standards and
stipulates proclaimed by China and other government authorities in charge of the
profession.




2.

The Project shall be able to operate in stable and normal manners without
additional materials, equipments, parts or software, and can reasonably satisfy
Party A and the relevant government departments.







Clause Fifteen  Warranty, After-sales Services and Technical support of the
Project




1.

Party B shall provide warranty to the Project starting from the day the Project
is delivered to Party A after the passing of the whole Project completion
acceptance check. The warranty scope shall follow the relevant provisions in the
bidding proposal and this Contract.




2.

The warranty period shall last for one year, starting from the day of the
passing of the Project completion acceptance check.




3.

During the warranty period, Party B shall send staff to repair within 24 hours
after receiving notice of repair from Party A, otherwise Party A shall perform
the repair on its own and Party B shall then be liable to all the resulting
expenses as well as loss.




4.

During the initial usage period (no more then 30 days), Party B shall send
qualified and experienced technicians to stay on-site to handle emerging
problems on-time.








- 15 -




--------------------------------------------------------------------------------

5.

For quality defects of the Project occur during or before the warranty period
which are caused by Party B’s failure to comply with the provisions of this
Contract, Party B is responsible for the repair, the resulting costs and assumes
all liabilities. Upon confirmation of the cause of the defects, the said costs
of repair the defects shall be born by the defaulting party.




6.

The technical supports and maintenance services provided by Party B during the
free warranty period shall be quick in responding. For failures of Party A’s
system, Party B’s technicians shall arrive at the site within 12 hours and solve
the problem in the quickest manner. In order to restore the normal operation of
the system, the problem must be solved within 24 hours or substituting products
must be used.




7.

Party B shall set up specialized technical service providing body to ensure
quick response speed and god service quality.




8.

Party B may continue to provide maintenance service with Party A’s consent after
the free warranty period expire with separate maintenance contract to be
executed by both Parties.




9.

The following cases are not covered by the free warranty service:


a.

damages due to abuse, negligence and accident of Party A’s personnel;




b.

Party A’s personnel replace or repair major equipments or software of the system
without Party B’s consent;




c.

damages caused by force majeure.

For repairing damages in the above cases, charges will be collect by Party B
based on the condition of damages.




10.

Free warranty service and technical support cover hardware and software products
provided to Party A by Party B.




11.

As requested by Party A, the technology documents shall be in detail, easy to
learn and satisfy the operation needs of the installation and maintenance
personnel.  




12.

Party B shall provide free technical support during the warranty period.




13.

When problems of the system arise, Party B shall first solve the problem and
then find out which party shall be liable.




14.

For other terms of service see the bidding proposal submitted by Party B:
E-commerce Construction Project (Phase 1) Bidding Proposal.





- 16 -




--------------------------------------------------------------------------------

Clause Sixteen   Training




In accordance with the requirement of bidding proposal, Party B promises to
provide on site technical training to Party A. The training shall be of quality,
and can be provided either by the original manufacturers, Party B or the
sub-contractors.







Clause Seventeen   Force Majeure




When incidents beyond the control of human beings such as natural disasters,
wars, earthquakes, unexpected incidents, or governmental acts, etc take place,
Party B shall take active measures to minimize the loss, and shall report timely
all the losses incurred and the costs of repair. Damages to the Project shall be
born by Party A, while personnel casualties, damages to equipments and losses
due to construction suspension of Party B will be born by Party B.

If force majeure results in delayed execution or inability of complete execution
of this Contract, then both Parties shall consult each other to decide whether
to continue fulfilling this Contract or not.




Clause Eighteen   Default Liabilities




A’s Default Liabilities:




1.

Party A shall bear default liability for the loss of Party B caused by Party A’s
default, bear the resulting costs and postpone the construction period
accordingly.




2.

If Party A demands return of goods due to its own default then Party A shall pay
to Party B 20% of the value of the goods returned as breach of this Contract
penalty.




3.

If the Project cannot be completed as scheduled in this Contract due to the
default of Party A and loss of Party B is resulted, then the default party shall
pay to Party B 0.5% of the total Contract Price as breach of this Contract
penalty for each business day of delay, but the total amount of the breach of
contract damages shall not exceed 10% of the total Contract Price.




4.

If Party A is unable to make payment to Party B on time as stipulated in this
Contract, and if material loss of Party B is resulted, then Party A shall make
discretionary compensation to Party B in accordance with the condition of loss
but in no event the amount of compensation be exceed 10% of the total Contract
Price.




B’s Default Liabilities:




1.

Party B shall bear default liabilities for loss of Party A which are caused by
Party B’s





- 17 -




--------------------------------------------------------------------------------

breach of contract and shall compensate A for the loss and expenses so incurred.




2.

If the construction of the Project can not be completed according to the
construction schedule of the Project specified in this Contract due to Party B’s
default, then Party B shall pay to Party A 0.5‰ of the total amount of the
Project price as breach of this Contract penalty for each business day of delay,
with the total amount of breach of this Contract penalty shall not exceed 1% of
the total amount of the Project price.




3.

If Party B is unable to deliver the system as required, besides returning to
Party A the 25% payment in advance, Party B shall also pay as breach of this
Contract penalty 10% of the total costs of the equipments.




4.

If Party B is unable to satisfactorily fulfill the after-sales service clauses
relevant service requirements and training requirement as stipulated in this
Contract, and still fails to fulfill the said requirements in accordance with
this Contract after receiving written notice from Party A, then Party A shall be
entitled to claim compensation from Party B in proportional to the loss it
suffered.




5.

If the types, models, specifications, quality or quantity of the hardware
equipments delivered by Party B do not conform to the requirements in this
Contract, then Party A shall have the right to refuse accepting the goods, and
Party B shall be deemed to be unable to deliver the equipments.




6.

If Party B is unable to fulfill this Contract or to meet the technical
requirements or system functions as agreed upon by both Parties and Party B
continues to   fail to fulfill the said requirements in accordance with this
Contract after receiving written notice from Party A, then Party A shall be
entitled to demand Party B to terminate the Project, stop paying for all the
payment that is payable after the date of such termination and claim against
Party B breach of this Contract penalty in the amount of 20% of the total
Project Price together with other economic loss that Party A suffered.




Common Clause:




1.

Payment for breach of this Contract penalty shall not exempt the obligations of
both Parties to continue fulfilling this Contract.




2.

The Party who terminates this Contract without justifications shall be
responsible to compensate the other Party for all the economic losses incurred,
and shall also bear related legal liabilities.







Clause Nineteen

Alterations and Cancellation of the contract




Neither party can alter or cancel this Contract unilaterally. Alterations or
cancellation of this





- 18 -




--------------------------------------------------------------------------------

Contract shall be negotiated by both Parties, be recorded in writing, and shall
take effect only after having been signed by the authorized representatives of
both Parties. These written records shall constitute part of this Contract and
possess identical legal effect.







Clause Twenty   Termination of Contract




1.

If any Party breaches this Contract and causes it to be unable to be fulfilled
further, then the other Party shall be entitled to notify its counterpart that
this Contract shall be terminated, to demand the defaulting Party to bear all
the default liabilities and compensate for all the resulted economic losses.




2.

If Party A does not make any payment in accordance with this Contract or
compensate Party B for any losses it suffered so that legal action shall be
instituted, Party B shall send letter of claim to Party A within 15 days and
Party A shall reply to such letter of claim within 15 days after receiving it.
If Party A fails to reply within 15 business  days then Party B’s claims shall
be deemed approved by Party A and be enforceable immediately.




3.

If Party B does not comply with any provisions of this Contract and causes Party
A to suffer economic loss or the construction scheduled being delayed so that
legal action shall be instituted, Party A shall send letter of claim to Party B
within 15 days and Party B shall reply to such letter of claim within 15 days
after receiving it. If Party B fails to reply within 15 days then Party A’s
claims shall be deemed agreed by Party A and be enforceable immediately.







Clause Twenty-one   Resolution of Disputes




If the two Parties have disputes on explanation or execution of clauses of this
Contract, or on issues related to the Project, then friendly consultation shall
be pursued within 15 days of the dispute so arises. If the consultation fails,
arbitration conducted by an arbitrating unit mutually agreed by both Parties
shall be hold in accordance with the applicable regulations. Any dispute to the
result of the arbitration shall be solved by litigation instituted in the
People’s court. All the costs and expenses incurred from the above events shall
be borne by the losing Party.




If dispute relating to the quality issue arises, adjudication as to the quality
in dispute shall be conducted by the technical unit appointed by the national
and local government. The result of such adjudication shall be final and both
Parties shall accept.











- 19 -




--------------------------------------------------------------------------------

Clause Twenty-two   Miscellaneous




1.

This Contract does not allow the transfer of the entire Project. Party B’s
responsibilities obligations under this Contract shall not be transferred after
Party B has chosen its sub-contractors;




2.

For issues that this Contract does not address, both Parties are to consult with
each other to resolve. If other clauses or supplementary materials need to be
supplemented during the execution of this Contract, then mutual agreement from
both Parties shall be agreed and signed. The signed supplementary agreement
possesses identical legal effect as this Contract.




3.

Addendum of this Contract is the integral part of this Contract.




4.

If the terms of the Addendum is contradictory to those of this Contract, then
the terms of this Contract shall be executed.







Clause Twenty-three   Effect of Contract




This Contract becomes effective immediately after the representatives of both
Parties have signed and sealed on it. This Contract has four copies, with each
Party holds two, and all the copies possess identical legal effect.




Addendum of this Contract possesses identical legal effect as this Contract.




This Contract is effective until the requirements of all clauses of this
Contract have been fulfilled and realized.




Addendum “The Construction Fees of Items of Nan’an City E-commerce Projects”


























- 20 -




--------------------------------------------------------------------------------







Party A: Nan’an City Administrative Electronic Information Management Company
Limited

Representative: illegible (signed and sealed)













Party B: Expert Network (Shenzhen) Company, Limited

Representative: illegible (signed and sealed)






















Signing Date: May 15, 2007
































- 21 -




--------------------------------------------------------------------------------





Item Description

Fees (RMB)

Hardware Platform

￥20,784,330.00

Nan’an City E-commerce Security System

￥9,500,000.00

Application Platform Software System of E-commerce

￥38,000,000.00

Application Platform of E-commerce

￥26,016,000.00

Training

￥200,000.00

Total

￥94,500,330.00

Price after discount

￥94,500,000.00

Addendum: The construction fees of items of Nan’an City E-commerce Project




1. The construction fees of items













2. The description and fees of items




Part I

E-commerce Hardware Platform




Product Name

Model No.

Unit Price

(RMB)

Quantity

Total

(RMB)

WEB Server

E420R

￥1,680,000.00

4

￥6,720,000.00

Application Server

E3500

￥1,300,000.00

2

￥2,600,000.00

Dual Machine Hot Backup Software

LEGATO

￥1,900,000.00

1

￥1,900,000.00

Database Server

E3500

￥1,320,000.00

2

￥2,640,000.00

CA Server

E420R

￥1,690,000.00

2

￥3,380,000.00

RAID

D1000

￥420,000.00

1

￥420,000.00

Firewall

E220R

￥190,000.00

2

￥380,000.00

Router

CISCO2620

￥72,000.00

1

￥72,000.00

Switches

CISCO WS-C3550-48SMI

￥50,000.00

3

￥150,000.00

UPS

SANTEK

￥150,000.00

2

￥300,000.00

Machine Closet

　

￥15,000.00

5

￥75,000.00

Ethernet Switch Box

LS-B-6506R-AC220

￥75,000.00

1

￥75,000.00

AC Module

LS-PS-AC220

￥14,200.00

3

￥42,600.00

Router Module-Salience II

Salience II

￥180,000.00

2

￥360,000.00

8 ports Copper wire GBIC

LS-6506-GT8U

￥112,000.00

2

￥224,000.00





- 22 -




--------------------------------------------------------------------------------





4 ports Optical （GBIC,SC）

LS-GB4C

￥98,000.00

1

￥98,000.00

Optical Receipt and Delivery Unified Module

GBIC-1300nm-1250Mb/s--3dBm--9.5dBm--14.4dBm-SC-10km

￥52,000.00

4

￥208,000.00

LAN Management Software

RTBMZLANA

￥150,000.00

1

￥150,000.00

Sub-total

 

￥19,794,600.00

System Integration

 

 

5%

￥989,730.00

Total

￥20,784,330.00







Part II

Nan’an City E-commerce Security System

Name

Model No.

Qty

Unit Price

Total Price

CA System

　

X235-8671-21X

1

￥80,000.00

￥80,000.00

X235-8771-21X

2

￥100,000.00

￥200,000.00

KMC System

　

X235-8671-21X

1

￥100,000.00

￥100,000.00

X235-8771-21X

1

￥150,000.00

￥150,000.00

Registration System

X235-8871-21X

2

￥160,000.00

￥320,000.00

Terminal

A30 6824-43C (Black)

8

￥125,000.00

￥1,000,000.00

Encoder

SJY05-B

5

￥1,000,000.00

￥5,000,000.00

Other

X235-8671-21X

1

￥90,000.00

￥90,000.00

Network

WS-C2950-24

4

￥136,000.00

￥544,000.00

Network

CISCO2820XM

1

￥450,000.00

￥450,000.00

　

WIC-1T

1

￥70,000.00

￥70,000.00

　

EXP300

1

￥130,000.00

￥130,000.00

　

IBM 00N7991

1

￥127,500.00

￥127,500.00

Sub-total

 

￥8,261,500.00

System Integration (15%)

 

￥1,239,225.00

Total

￥9,500,725.00

Total after discount

￥9,500,000.00
















- 23 -




--------------------------------------------------------------------------------

Part III

E-commerce Application Software Products




Software Name

Product Description

Version

Unit Price

(RMB)

Qty

Total

(RMB)

Development Environment: Developing Version Silver Stream Developer Edition(SDE)

STD:SDE-1Standard Version (Wintel-1Development Volume)

3.5

￥300,000.00

1

￥300,000.00

Operating Environment: Enterprise Version Silver Stream Enterprise Edition(SEE)

STD:SEE-1

(Sun Solaris 2-CPU)

3.5

￥2,300,000.00

3

￥6,900,000.00

Silver Stream ePortal

STD:SEE-1

(Sun Solaris 2-CPU)

1

￥6,540,000.00

3

￥19,620,000.00

Brio Client machine/server Client Terminal Designer

Designer for Windows/Unix

6.0C

￥320,000.00

8

￥2,560,000.00

Brio Server Product Brio Enterprise Server

Brio Enterprise Server for Unix

6.0C

￥3,000,000.00

2

￥6,000,000.00

Briobased on Web Client Terminal Product Brio. quickview 6.0C for Win &  Unix

100 users

6.0C

￥360,000.00

2

￥720,000.00

Brio. insight 6.0C  for Win &  Unix

25 users

6.0C

￥700,000.00

2

￥1,400,000.00

Oracle 8ifor Solaris

8 users

8.1.5

￥250,000.00

2

￥500,000.00

Total

￥38,000,000.00







Part IV Application System Development




System Name

Quantity

Unit Price (RMB)

Total Price (RMB)

E-commerce Portal System

1

￥1,766,000.00

￥1,766,000.00

Internet Mall System

1

￥2,800,000.00

￥2,800,000.00

Corporate ERP System

30

￥715,000.00

￥21,450,000.00

Total

　￥26,016,000.00





- 24 -




--------------------------------------------------------------------------------










Part V Training

Training Item

Days

No. of Person

Unit Price

(RMB/person)

Total

Hardware, Network Technology Training

10

20

￥1,000.00

￥20,000.00

E-commerce Application System Training

5

10

￥500.00

￥5,000.00

Corporate ERP System Training

10

250

￥700.00

￥175,000.00

Total

￥200,000.00









































- 25 -


